          Case 2:19-cv-01135-SI   Document 21   Filed 07/14/20   Page 1 of 9




                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

PETER JOE CUDDIE,
                                            Case No. 2:19-cv-1135-SI
              Petitioner,
                                            OPINION AND ORDER
     v.
SUSAN WASHBURN,

              Respondent.

     Peter Joe Cuddie
     15390531
     Eastern Oregon Correctional Institution
     2500 Westgate
     Pendleton, OR 97801-9699

              Petitioner, Pro Se

    Ellen F. Rosenblum, Attorney General
    Nick M. Kallstrom, Assistant Attorney General
    Department of Justice
    1162 Court Street NE
    Salem, Oregon 97310

             Attorneys for Respondent



      1 - OPINION AND ORDER
         Case 2:19-cv-01135-SI           Document 21          Filed 07/14/20      Page 2 of 9




SIMON, District Judge.
       Petitioner brings this habeas corpus case pursuant                                        to 28
U.S.C.      §    2254 challenging the legality of numerous convictions
from Lane County. For the reasons that follow,                                    the Petition for
Writ of Habeas Corpus (#1) is denied.
                                            BACKGROUND

       In       the     autumn      of     2012,       Petitioner           and     an     accomplice
committed a           string of offenses that resulted in an indictment
charging          Petitioner        with        37     crimes.        On     January       7,    2013,

Petitioner         pled      guilty       to     25     of     those        charges.       The   State
dismissed the remaining counts, and the Lane County Circuit Court
sentenced Petitioner to a total of 272 months in prison.
       Petitioner           took    a    direct       appeal        where    he     challenged the
length of his sentence under Oregon's sentencing guidelines, but
the Oregon Court of Appeals affirmed the sentence in a per curiam
opinion.        State v.      Cuddie,       265 Or.          App.    472     (2014).     The Oregon
Supreme Court later denied review. 357 Or. 143 (2015).
       On March 30, 2016, the Oregon Court of Appeals had occasion
to    address         the   propriety of             j cinder of       multiple        crimes    in a

single indictment. Specifically, in State v. Poston, 277 Or. App.
137    (2016),        the Oregon Court of Appeals concluded that pursuant
to    ORS       132.560, 1    the       State    must        allege        within    the     charging
instrument the basis for joinder. Id at 145.




1 ORS 132.560 requires that a charging instrument must be limited to a single
offense, except of the multiple offenses are of the same or similar character,
are based on the same act or transaction, or connected by a common scheme or
plan.


         2 - OPINION AND ORDER
         Case 2:19-cv-01135-SI       Document 21     Filed 07/14/20       Page 3 of 9




        Shortly thereafter,          on June 13,       2016,      Petitioner filed his

Amended     Petition      seeking          post-conviction             relief       ("PCR")   in

Umatilla     County.     He    alleged       that    he    had     been       the    victim   of

ineffective assistance of counsel at trial,                            resulting in guilty

pleas     that    were        not    knowing,       voluntary,           or     intelligent.

Respondent's Exhibit 113.              Relevant to this habeas corpus case,
and consistent with the              Poston decision,            he argued that trial

counsel should have demurred to the indictment because it failed

to allege that the crimes were sufficiently connected to warrant

joinder pursuant to ORS 132.560(1) (b). Respondent's Exhibit 113.

The   PCR    court     denied       relief    on    all    of     Petitioner's          claims.

Respondent's Exhibit 138.              The Oregon Court of Appeals affirmed
the PCR court's decision without issuing a written opinion, and

the Oregon Supreme Court denied review. Cuddie v. Taylor, 294 Or.

App. 885, 431 P.3d 112 (2018), rev. denied, 364 Or. 723, 440 P.3d
669 (2019).

        Petitioner filed this 28            u.s.c. § 2254 habeas corpus case on
July 22, 2019 and raises a single claim of ineffective assistance

of trial counsel:        "Counsel failed to demur to an indictment that

charges     multiple     property,         drug,    and driving          offenses       without
alleging that the charges are of the same character, based on the

same act or transaction, or are connected by a common scheme or
plan."    Petition     (#1),    p.    5.    Respondent asks             the Court to deny

relief on this claim because:                (1) it is not cognizable because it

involves pre-plea conduct by counsel; and                        (2)    even if the claim
is cognizable in a habeas corpus case,                     the PCR court reasonably

denied relief.       Although Petitioner's                supporting memorandum was

         3 - OPINION AND ORDER
        Case 2:19-cv-01135-SI    Document 21    Filed 07/14/20   Page 4 of 9




due on June 8, 2020, he has not filed such a brief or otherwise
responded to the State's arguments.
                                     DISCUSSION

     As an initial matter, Respondent maintains that Petitioner's
claim     is    not    cognizable,     citing     the   Court    to     Tollett    v.

Henderson, 411 U.S. 258 (1973). That case provides:

               When a    criminal defendant     has   solemnly
               admitted in open court that he is in fact
               guilty of the offense with which he is
               charged,   he   may   not    thereafter   raise
               independent    claims     relating    to    the
               deprivation of constitutional rights that
               occurred prior to the entry of the guilty
               plea. He may only attack the voluntary and
               intelligent character of the guilty plea by
               showing that the advice he received from
               counsel was not within the standards set
               forth in McMann [v. Richardson, 397 U.S. 759
               (1970)] .
Henderson, 411 U.S. at 266-67.

     Respondent argues that Petitioner's sole ground for relief
pertains       to   conduct   that   occurred prior     to   the      entry of    his
guilty pleas, and does not allege that his guilty pleas were not
knowing and voluntary.          Petitioner is not represented by counsel
in this case, and a liberal construction of the prose Petition
includes the inference that counsel's deficient performance with
respect to the contents of the indictment resulted in a guilty
plea that was not knowing,            voluntary,    and intelligent.       In this
respect, Petitioner presents a cognizable claim.
I.   Standard of Review

     An    application for       a writ of habeas corpus              shall not be
granted unless adjudication of the claim in state court resulted


        4 - OPINION AND ORDER
           Case 2:19-cv-01135-SI            Document 21          Filed 07/14/20            Page 5 of 9




in    a     decision       that       was:      (1)        "contrary          to,          or     involved        an
unreasonable application of, clearly established Federal law, as
determined          by     the     Supreme         Court         of    the        United         States;"         or
(2) "based on an unreasonable determination of the facts in light
of    the       evidence presented in the                        State court proceeding."                         28
U.S.C.      §    2254(d). A state court's findings of fact are presumed
correct,          and    Petitioner          bears         the        burden        of       rebutting           the
presumption of correctness by clear and convincing evidence.                                                      28
u.s.c.      §    2254 (e) (1).
          A state        court     decision           is     "contrary            to                       clearly
established precedent                  if    the      state       court applies                  a   rule       that
contradicts the governing law set forth in [the Supreme Court's]
cases" or "if the state court confronts a set of facts that are
materially          indistinguishable              from a         decision of                   [the Supreme]
Court and nevertheless arrives at a result different from [that]
precedent."          Williams         v.    Taylor,         529       U.S.    362,          405-06         (2000).
Under the          "unreasonable            application"              clause,          a    federal         habeas
court may grant relief "if the state court identifies the correct
governing legal principle from                         [the Supreme Court's]                          decisions
but   unreasonably           applies         that      principle             to    the          facts      of    the
prisoner's          case."       Id    at     413.         The    "unreasonable                  application"
clause          requires     the      state        court         decision          to       be       more       than
incorrect or erroneous.                    Id at 410. Twenty-eight U.S.C.                             § 2254(d)
"preserves authority to issue the writ in cases where there is no
possibility          fairminded            jurists     could          disagree             that      the    state
court's decision conflicts with [the Supreme] Court's precedents.



          5 - OPINION AND ORDER
         Case 2:19-cv-01135-SI         Document 21    Filed 07/14/20             Page 6 of 9




It goes no farther."               Harrington v.          Richter,          562 U.S.           86,   102

(2011).
II.    Analysis

       Although Petitioner does not provide argument to support his
sole ground for relief in this case, during his PCR proceedings
he asserted that the indictment in his case did not allege that
his numerous offenses were of the same character,                                      based on the
same act or transaction, or connected by a common scheme or plan.
He     therefore       argued       that    a     competent        attorney              exercising
reasonable        skill      and       judgment    would        have        demurred           to    the
indictment because a successful demurrer would have led to the

dismissal of the indictment.
       The Court uses the general two-part test established by the
Supreme        Court        to     determine       whether        Petitioner               received
ineffective          assistance of        counsel.    Knowles          v.        Mirzayance,         556
U.S.    111,    122-23       (2009).     First,    Petitioner must show that his
counsel's       performance         fell     below    an        objective              standard       of
reasonableness.         Strickland v.           Washington,       466 U.S.              668,    686-87
(1984).        Due     to    the       difficulties        in    evaluating               counsel's
performance,         courts must indulge a strong presumption that the
conduct falls within the "wide range of reasonable professional

assistance." Id at 689.
       Second, Petitioner must show that his counsel's performance
prejudiced the defense.                The appropriate          test        for prejudice             is
whether        Petitioner        can     show     "that     there           is     a     reasonable
probability that,            but for counsel's unprofessional errors,                                the
result of the proceeding would have been different." Id at 694.

        6 - OPINION AND ORDER
         Case 2:19-cv-01135-SI      Document 21        Filed 07/14/20     Page 7 of 9




A reasonable probability is one which is sufficient to undermine
confidence       in   the    outcome        of   the     trial.      Id     at     696.    When
Strickland's general standard is combined with the standard of
review governing 28 U.S.C.             §   2254 habeas corpus cases, the result
is a "doubly deferential judicial review.                     11   Mirzayance,       556 U.S.
at 122.
        During Petitioner's           PCR proceedings,             the State       introduced
several    affidavits        from     practitioners         (including           Petitioner's
trial attorney)       who opined that prior to the Oregon Court of
Appeals'    decision        in   Poston,     practitioners          did not        file,   and
courts did not allow, demurrers with respect to the joinder issue
raised in this case. Respondent's Exhibits 137-135. The PCR court

found    these    attorneys      to    be    credible,       and     found       Petitioner's
contention that he would have asked his attorney to sever the
charges and proceed to trial not to be credible.                                 Respondent' s
Exhibit 138 p. 1. The PCR judge also concluded:

             Petitioner has failed to prove that his trial
             attorney was ineffective for failing to file
             a demur to the indictment because it did not
             contain specific joinder language or because
             it did not meet the requirements of ORS
             132.560.  Counsel did not demur to the
             indictment because such demurs were not filed
             at that time and if filed were not granted.
             He could not reasonably anticipate the future
             case of State v. Poston, 277 Or App 137
             (2016). Even if counsel had been aware of the
             Poston holding, he may not have filed a
             demur. Given that nature of the evidence and
             fact that the Petitioner wanted to resolve
             his cases by plea agreement, there was no
             reason to file a demur even if it resulted in
             several separate charging documents until
             after the plea negotiations were completed,



        7 - OPINION AND ORDER
         Case 2:19-cv-01135-SI        Document 21    Filed 07/14/20   Page 8 of 9




             if at all. Trial counsel's approach to these
             issues was reasonable.

             Further Petitioner has not proven prejudice.
             Had trial counsel filed a demur and had it
             been granted, the district attorney could
             have   refiled,   supplying   the   necessary
             language in the new indictment. If trial
             counsel had filed a motion based on the
             requirements of ORS 132.560, it is unlikely
             that the motion would have been granted. The
             crimes all arose out of a general drug
             trafficking activity. If a motion had been
             granted Petitioner would have still faced the
             same charges only in the form of multiple
             charging documents. There is no credible
             evidence that the outcome would have been any
             more advantageous for the Petitioner. There
             is no evidence that trial counsel's failure
             to file a demur or motion to sever had any
             tendency to affect the outcome of the trial.

Id at 2.

     "Strickland does             not mandate prescience,             only objectively
reasonable         advice        under       prevailing      professional           norms."
Sophanthavong v.        Palmateer,           378 F.3d 859,     870    (9th Cir.       2004)
(citing Strickland, 466 U.S. at 690); see also Lowry v. Lewis, 21
F.3d 344, 346 (9th Cir. 1994). Where the Oregon Court of Appeals
issued its decision in Poston three years prior to Petitioner's
proceedings in the Lane County Circuit Court, Petitioner fails to
establish that his attorney's performance fell below an objective
standard of reasonableness.
     Even assuming counsel should have moved to sever the counts
in the     indictment,          and   that    the   trial   court     would have       been
receptive     to    such    a    motion,      Petitioner    suffered     no   prejudice
where the State could have either cured the deficiency, or filed
multiple    indictments charging the same crimes.                      Nothing in the



      8 - OPINION AND ORDER
       Case 2:19-cv-01135-SI   Document 21   Filed 07/14/20   Page 9 of 9




record suggests that the State would have provided Petitioner
with a more      favorable plea offer had           counsel     been    able to
successfully sever the charges in the indictment pre-Poston. For
all of these reasons, the PCR court's well-reasoned decision is
neither contrary to, nor an unreasonable application of, clearly
established federal law.
                                 CONCLUSION
      For the reasons identified above, the Petition for Writ of
Habeas Corpus     (#1) is DENIED. The Court declines to issue a
Certificate of Appealability on the basis that petitioner has
not   made    a substantial        showing     of     the     denial        of   a
constitutional    right pursuant to 28 U.S.C. § 2253(c) (2).
      IT IS SO ORDERED.
      DATED this� day of July, 2020.


                                         M'chael H. Simon
                                          nited States District Judge




      9 - OPINION AND ORDER
